Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 1 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26453




                   Exhibit
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.1480
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 2 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26454




                                                       Evidence Packet P.1481
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 3 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26455




                                                       Evidence Packet P.1482
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 4 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26456




                                                       Evidence Packet P.1483
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 5 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26457




                                                       Evidence Packet P.1484
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 6 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26458




                                                       Evidence Packet P.1485
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 7 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26459




                                                       Evidence Packet P.1486
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 8 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26460




                                                       Evidence Packet P.1487
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 9 of 39 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26461




                                                       Evidence Packet P.1488
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 10 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26462




                                                        Evidence Packet P.1489
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 11 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26463




                                                        Evidence Packet P.1490
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 12 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26464




                                                        Evidence Packet P.1491
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 13 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26465




                                                        Evidence Packet P.1492
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 14 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26466




                                                        Evidence Packet P.1493
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 15 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26467




                                                        Evidence Packet P.1494
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 16 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26468




                                                        Evidence Packet P.1495
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 17 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26469




                                                        Evidence Packet P.1496
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 18 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26470




                                                        Evidence Packet P.1497
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 19 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26471




                                                        Evidence Packet P.1498
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 20 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26472




                                                        Evidence Packet P.1499
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 21 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26473




                                                        Evidence Packet P.1500
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 22 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26474




                                                        Evidence Packet P.1501
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 23 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26475




                                                        Evidence Packet P.1502
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 24 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26476




                                                        Evidence Packet P.1503
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 25 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26477




                                                        Evidence Packet P.1504
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 26 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26478




                                                        Evidence Packet P.1505
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 27 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26479




                                                        Evidence Packet P.1506
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 28 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26480




                                                        Evidence Packet P.1507
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 29 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26481




                                                        Evidence Packet P.1508
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 30 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26482




                                                        Evidence Packet P.1509
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 31 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26483




                                                        Evidence Packet P.1510
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 32 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26484




                                                        Evidence Packet P.1511
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 33 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26485




                                                        Evidence Packet P.1512
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 34 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26486




                                                        Evidence Packet P.1513
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 35 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26487




                                                        Evidence Packet P.1514
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 36 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26488




                                                        Evidence Packet P.1515
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 37 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26489




                                                        Evidence Packet P.1516
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 38 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26490




                                                        Evidence Packet P.1517
Case 2:15-cv-05346-CJC-E Document 433-57 Filed 10/09/20 Page 39 of 39 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26491




                                                        Evidence Packet P.1518
